           Case 1:19-cr-00248-JD Document 1 Filed 12/11/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )
                                                 )           No. 1:19-cr-248-01-JD
RICHARD STANTON,                                 )
Defendant                                        )
______________________________________

                                          INDICTMENT

The Grand Jury Charges:
                                          COUNT ONE
              [Possession of at least 100 Grams of Heroin with Intent to Distribute]
                            [21 U.S.C. ' 841(a)(1) and (b)(1)(B)(i).]

       On or about March 18, 2019, in the District of New Hampshire, the defendant,

                                     RICHARD STANTON,

did knowingly, intentionally and unlawfully possess with the intent to distribute a controlled

substance, specifically, 100 grams and more of a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, in violation of Title 21, United States

Codes, Sections 841(a)(1) and (b)(1)(B)(i).

                                  NOTICE OF FORFEITURE

       Upon conviction of one or more of the controlled substance offenses alleged in Count

One of this Indictment, the defendant shall forfeit to the United States pursuant to 21 U.S.C.

' 853(a), any property constituting, or derived from, proceeds obtained, directly or indirectly, as

a result of the charged offenses and any property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of the charged offenses.
          Case 1:19-cr-00248-JD Document 1 Filed 12/11/19 Page 2 of 2



                                           A TRUE BILL

                                           /s/ Foreperson
                                           GRAND JURY FOREPERSON


                                           SCOTT W. MURRAY
                                           United States Attorney

                                           /s/ Jennifer C. Davis
Dated: December 11, 2019                   Jennifer C. Davis
                                           Assistant U.S. Attorney




                                       2
